COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-20-00071-CV
Trial Court Cause
Number:                    D-1-GN-19-002613
Style:                     TitleMax of Texas, Inc.
                           v City of Austin and Anne Morgan, City Attorney of The City of Austin; and Rondella
                           Hawkins, Officer, City of Austin Office of Telecommunications and Regulatory Affairs,
                           in their Official and Individual Capacities
Date motion filed*:        12/17/21
Type of motion:            Motion for Rehearing
Party filing motion:       Appellees
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                         Acting individually           Acting for the Court

Panel consists of      Chief Justice Radack and Justices Rivas-Molloy and Guerra

Date: January 11, 2022